NO. 07-02-0525-CR

                                   IN THE COURT OF APPEALS

                           FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                                 PANEL E

                                        JULY 25, 2003
                               ______________________________

                                     JAMES ORION BYWATER,

                                                                   Appellant

                                                      v.

                                       THE STATE OF TEXAS,

                                                    Appellee
                            _________________________________

               FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

                      NO. 43,459-B; HON. JOHN B. BOARD, PRESIDING
                            _______________________________

                                    Memorandum Opinion
                              _______________________________

Before JOHNSON, C.J., QUINN, J., and BOYD, S.J. 1

        James Orion Bywater (appellant) appeals from a judgment convicting him of the

unauthorized use of a motor vehicle. Via a single issue, appellant contends that the trial

court erred by entering a cumulation order stacking his sentences for this offense with

another levied in a cause styled State v. Bywater, No. 43,460-B. However, nothing in the

judgment signed by the trial court states that the sentence levied in this cause was or is to


        1
        John T. Boyd, Chief Justice (Re t.), Seventh C ourt of Appeals, sitting by assignment. Tex. Gov’t Code
Ann. §75.00 2(a)(1) (V erno n Su pp. 2003 ).
run consecutively to, cumulative to, or in any way after the sentence levied in Cause No.

43,460-B.2 Nor does any other document in the appellate record so indicate. Thus, we

cannot say that the trial court ordered that the sentence assessed in this cause was to be

cumulative to (i.e. begin to run after) any other sentence and overrule appellant’s issue.

        Accordingly, the judgment is affirmed.



                                                           Brian Quinn
                                                             Justice

Do not publish.




        2
        Rath er, the rec ord indicate s th at th e senten ce in Cause No. 43,460-B was to be cumulative to the
sentence in Cause No. 43,459-B, not vice-versa.